Citation Nr: 1112968	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for right eye glaucoma, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to January 1972 and from March 1974 to October 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which continued a 20 percent rating for right eye glaucoma.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an increased evaluation is warranted for his right eye glaucoma because his disability has worsened.  His accredited representative advances that the Veteran's right eye disability merits assignment of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  

Initially, the Board notes that the Veteran's right eye glaucoma had met the criteria for a 30 percent rating under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6013, 6070 (2010).  However, as service connection was established due to aggravation of a pre-existing disability that met the criteria for a 10 percent rating, the Veteran's right eye disorder is currently assigned a 20 percent rating.  

In reviewing the report of a June 2008 VA examination for compensation purposes, the Board observes that the Veteran was diagnosed with right eye glaucoma, blind right eye (no light perception), and dense nuclear sclerotic cataracts greater in the right eye than in the left eye.  The Veteran has not been afforded a VA examination for compensation purposes since June 2008, and clinical documentation dated after June 2008 is not of record.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran's last examination was approximately 3 years ago and there may have been significant changes in the Veteran's conditions, the Board finds that a new examination is needed to fully and fairly evaluate the claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).
  
Proper application of the provisions of 38 C.F.R. §§ 3.321(b)(1), 4.84a, Diagnostic Codes 6013, 6070 requires an accurate assessment of the Veteran's non-service-connected left eye visual acuity.  The Veteran has been diagnosed with a left eye cataract.  Given the progressive nature of cataracts in general, the Board finds that further VA ophthalmological evaluation would be helpful in resolving the issues raised by the instant appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic eye disabilities after June 27, 2008, including the names and addresses of such health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims folder any relevant VA medical treatment records since June 27, 2008.  If no additional records exist, such a fact should be noted in the claims folder.  

3.  Schedule the Veteran for a VA ophthalmological examination for compensation purposes in order to determine the current nature and severity of his chronic eye disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Then, readjudicate the Veteran's entitlement to an increased rating for his right eye glaucoma with express consideration of the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

